                                 Case 18-20331-LMI                  Doc         Filed 03/04/20            Page 1 of 16
Fill in this information to identify the case:

Debtor 1               Vivian Sanchez
Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:        Southern District of Florida
                                                                                    (State)
Case number              18-20331-LMI




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                 12/15/15
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

                            U.S. BANK TRUST NATIONAL ASSOCIATION, AS
Name of creditor:           TRUSTEE OF CHALET SERIES III TRUST                          Court claim no. (if known):           4-1
                                                                                        Date of Payment Change:
Last 4 digits of any number you use to                                                  Must be at least 21 days after date
identify the debtor's account:         XXXXXX9562                                       of this notice                            4/1/2020

                                                                                        New total payment:
                                                                                        Principal, interest, and escrow, if any        $ 641.55

Part 1:           Escrow Account Payment Adjustment


1     Will there be a change in the debtor's escrow account payment?
             No

             Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
             the basis for the change. If a statement is not attached, explain why:


             Current escrow payment: $         46.22                                    New escrow payment: $ 41.81


Part 2:           Mortgage Payment Adjustment


2     Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
             No

             Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
             explain why:

             See attached Loan Modification

             Current interest rate:     2.00                 %                New interest rate:      3.00                        %

             Current principal and interest payment: $ 516.23                          New principal and interest payment:            $ 599.74


Part 3:           Other Payment Change


3     Will there be a change in the debtor's mortgage payment for a reason not listed above?
             No

             Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect.)
                      Reason for change:

                      Current mortgage payment:        $                                   New mortgage payment: $


Official Form 410S1                                        Notice of Mortgage Payment Change                                                        page 1
                                 Case 18-20331-LMI               Doc     Filed 03/04/20    Page 2 of 16



Debtor 1              Vivian                                      Sanchez                 Case number (if known) 18-20331-LMI
                      First Name           Middle Name            Last Name


Part 4:         Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.
Check the appropriate box.
           I am the creditor.

           I am the creditor's authorized agent.



I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
information, and reasonable belief.


X   /s/ Matthew Klein                                                                      Date     3/4/2020
    Signature


Print:              Matthew                              Klein                             Title    Attorney for Secured Creditor
                    First Name        Middle Name        Last Name

Company             Howard Law Group


Address             4755              Technology Way, Suite 104
                    Number            Street
                    Boca Raton                                    FL            33431
                    City                                     State            ZIP Code
Contact Phone 954-893-7874                                                                 Email    matthew@howardlaw.com




I HEREBY CERTIFY that on March 4, 2019, I electronically filed the foregoing with the Clerk of Court by using the
CM/ECF System, which will send a notice of electronic filing to all CM/ECF participants:

Robert Sanchez, Esq., 355 W. 49th Street, Hialeah, FL 33012

Nancy K. Neidich, Trustee, P.O. Box 279806, Miramar, FL 33027

Office of the United States Trustee, 51 SW 1st Avenue, Ste. 1204, Miami, FL 33130

and a true and correct copy was mailed to the non-CM/ECF participants:

Vivian Sanchez, 3581 SW 117th Terrace, Unit 5-303, Miami, FL 33175




Official Form 410S1                                 Notice of Mortgage Payment Change                                               page 2
                               Case 18-20331-LMI                Doc       Filed 03/04/20            Page 3 of 16
                                                         SN Servicing Corporation                    Final
                                                            323 FIFTH STREET
                                                           EUREKA, CA 95501
                                                        For Inquiries: (800) 603-0836
                                            Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: February 26, 2020

     VIVIAN SANCHEZ                                                                                          Loan:
     3581 SW 117 AVE UNIT 5-303                                                            Property Address:
     MIAMI FL 33175                                                                        3581 SOUTHWEST 117TH AVENUE UNIT 53
                                                                                           MIAMI, FL 33175



                                               Annual Escrow Account Disclosure Statement
                                                            Account History

     This is a statement of actual activity in your escrow account from Feb 2019 to Mar 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                 Current:      Effective Apr 01, 2020:                Escrow Balance Calculation
 Principal & Interest Pmt:                516.23                  599.74 **              Due Date:                                    Feb 01, 2020
 Escrow Payment:                            46.22                   41.81                Escrow Balance:                                   208.64
 Other Funds Payment:                        0.00                    0.00                Anticipated Pmts to Escrow:                        92.44
 Assistance Payment (-):                     0.00                    0.00                Anticipated Pmts from Escrow (-):                    0.00
 Reserve Acct Payment:                       0.00                    0.00                Anticipated Escrow Balance:                      $301.08
 Total Payment:                             $562.45                   $641.55

     ** The terms of your loan may result in changes to the monthly principal and interest payments during the year.

                    Payments to Escrow           Payments From Escrow                                       Escrow Balance
       Date         Anticipated   Actual         Anticipated     Actual             Description             Required       Actual
                                                                                 Starting Balance                 0.00     (880.30)
     Feb 2019                        180.16                                  *                                    0.00     (700.14)
     Feb 2019                         45.04                                  *                                    0.00     (655.10)
     Mar 2019                         90.08                                  *                                    0.00     (565.02)
     Apr 2019                         45.04                                  *                                    0.00     (519.98)
     Apr 2019                                                    1,363.88    *   Escrow Disbursement              0.00   (1,883.86)
     May 2019                        755.39                                  *   Escrow Only Payment              0.00   (1,128.47)
     May 2019                         92.44                                  *                                    0.00   (1,036.03)
     May 2019                                                      485.48    *   Escrow Disbursement              0.00   (1,521.51)
     Jun 2019                                                      484.46    *   Escrow Disbursement              0.00   (2,005.97)
     Jul 2019                          92.44                                 *                                    0.00   (1,913.53)
     Jul 2019                                                      484.46    *   Escrow Disbursement              0.00   (2,397.99)
     Aug 2019                          46.22                                 *                                    0.00   (2,351.77)
     Aug 2019                                                      483.43    *   Escrow Disbursement              0.00   (2,835.20)
     Sep 2019                                                      482.91    *   Escrow Disbursement              0.00   (3,318.11)
     Oct 2019                          46.22                                 *                                    0.00   (3,271.89)
     Oct 2019                          46.22                                 *                                    0.00   (3,225.67)
     Oct 2019                                                      482.91    *   Forced Place Insur               0.00   (3,708.58)
     Nov 2019                                                      481.88    *   Forced Place Insur               0.00   (4,190.46)
     Nov 2019                                                      535.19    *   County Tax                       0.00   (4,725.65)
     Dec 2019                                                      481.88    *   Forced Place Insur               0.00   (5,207.53)
     Jan 2020                                                      481.88    *   Forced Place Insur               0.00   (5,689.41)
     Feb 2020                      6,195.05                                  *   Escrow Only Payment              0.00      505.64
     Feb 2020                        669.53                                  *                                    0.00    1,175.17
     Feb 2020                                                      481.88    *   Forced Place Insur               0.00      693.29
     Feb 2020                                                      484.65    *   Escrow Disbursement              0.00      208.64
                                                                                                                                      Page 1
                          Case 18-20331-LMI                 Doc        Filed 03/04/20
                                                                           Anticipated      Page 4 of 16
                                                                                       Transactions   0.00                   208.64
Feb 2020                       46.22                                                                                         254.86
Mar 2020                       46.22                                                                                         301.08
                     $0.00 $8,396.27               $0.00     $7,214.89

An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
our toll-free number.


Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.
(The amount of surplus only exists if the loan is current, the analysis gives a projected overage as if all past due payments
are made the month the analysis is processed).




                                                                                                                                      Page 2
                           Case 18-20331-LMISN Servicing
                                               Doc Filed       03/04/20
                                                         Corporation                           Page 5 of 16
                                                                                                          Final
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
Analysis Date: February 26, 2020

VIVIAN SANCHEZ                                                                                                   Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               301.08          267.59
Apr 2020                44.60                                                                           345.68          312.19
May 2020                44.60                                                                           390.28          356.79
Jun 2020                44.60                                                                           434.88          401.39
Jul 2020                44.60                                                                           479.48          445.99
Aug 2020                44.60                                                                           524.08          490.59
Sep 2020                44.60                                                                           568.68          535.19
Oct 2020                44.60                                                                           613.28          579.79
Nov 2020                44.60           535.19           County Tax                                     122.69           89.20
Dec 2020                44.60                                                                           167.29          133.80
Jan 2021                44.60                                                                           211.89          178.40
Feb 2021                44.60                                                                           256.49          223.00
Mar 2021                44.60                                                                           301.09          267.60
                      $535.20         $535.19

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 89.20. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 89.20 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 301.08. Your starting
balance (escrow balance required) according to this analysis should be $267.59. This means you have a surplus of 33.49.
(The amount of surplus only exists if the loan is current, the analysis gives a projected overage as if all past due payments
are made the month the analysis is processed).

This surplus must be returned to you unless it is less than $50.00, in which case we have the additional option of keeping
it and lowering your monthly payments accordingly. As the loan is delinquent, we will not be sending a check for the surplus.

We anticipate the total of your coming year bills to be 535.19. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
                            Case 18-20331-LMI             Doc       Filed 03/04/20        Page 6 of 16
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                        44.60
    Surplus Amount:                                   2.79
    Shortage Amount:                                  0.00
    Rounding Adjustment Amount:                       0.00
    Escrow Payment:                                 $41.81




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 4
Case 18-20331-LMI   Doc   Filed 03/04/20   Page 7 of 16
Case 18-20331-LMI   Doc   Filed 03/04/20   Page 8 of 16
Case 18-20331-LMI   Doc   Filed 03/04/20   Page 9 of 16
Case 18-20331-LMI   Doc   Filed 03/04/20   Page 10 of 16
Case 18-20331-LMI   Doc   Filed 03/04/20   Page 11 of 16
Case 18-20331-LMI   Doc   Filed 03/04/20   Page 12 of 16
Case 18-20331-LMI   Doc   Filed 03/04/20   Page 13 of 16
Case 18-20331-LMI   Doc   Filed 03/04/20   Page 14 of 16
Case 18-20331-LMI   Doc   Filed 03/04/20   Page 15 of 16
Case 18-20331-LMI   Doc   Filed 03/04/20   Page 16 of 16
